USA v. Nash (Foxworth)
     09-4581-cr

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of                     Appeals
 2       for the Second Circuit, held at the Daniel Patrick                     Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                     City of
 4       New York, on the 22 nd day of November, two thousand                   ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                JOSÉ A. CABRANES,
 9                JOHN M. WALKER, JR.,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14
15                    Appellee,
16
17                    -v.-                                               09-4581-cr
18
19       JASON FOXWORTH,
20
21                Defendant-Appellant.
22       - - - - - - - - - - - - - - - - - - - -X
23
24       FOR APPELLANT:            Neil B. Checkman
25                                 Law Office of Neil B. Checkman, Esq.
26                                 111 Broadway, Suite 1305
27                                 New York, NY 10006
28

                                                  1
 1   FOR APPELLEE:     Avi Weitzman
 2                     Wai Shun Wilson Leung
 3                     Daniel A. Braun
 4                     U.S. Attorney’s Office SDNY
 5                     1 St. Andrew’s Plaza
 6                     New York, NY 10007
 7
 8        Appeal from sentence imposed by the United States
 9   District Court for the Southern District of New York
10   (Kaplan, J.).
11
12        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
13   AND DECREED that the district court’s sentence be AFFIRMED.
14
15        Jason Foxworth challenges his 68-month prison sentence,
16   which was imposed by the United States District Court for
17   the Southern District of New York after Foxworth was
18   convicted of bank fraud and conspiracy to commit bank fraud.
19   We assume the parties’ familiarity with the underlying
20   facts, the procedural history, and the issues presented for
21   review.
22
23        Appellate review of a district court’s sentence has two
24   components: procedural review and substantive review.
25   United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008)
26   (in banc). If the appellate court finds no procedural
27   error, the substantive review is done under an abuse-of-
28   discretion standard. Id. at 187 (citing Gall v. United
29   States, 552 U.S. 38, 46 (2007)). Under the abuse-of-
30   discretion standard, an appellate court will vacate the
31   district court’s sentence only in “exceptional cases where
32   the trial court’s decision ‘cannot be located within the
33   range of permissible decisions.’” Cavera, 550 F.3d at 189
34   (quoting United States v. Rigas, 490 F.3d 208, 238 (2d Cir.
35   2007)).
36
37        Concluding that the district court committed no
38   procedural error and that the 68-month sentence it imposed
39   was reasonable and well within “the range of permissible
40   decisions,” we hereby AFFIRM the sentence.
41
42                              FOR THE COURT:
43                              CATHERINE O’HAGAN WOLFE, CLERK
44




                                  2